ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Resource Metrix                              )      ASBCA No. 60535
                                             )
Under Contract No. SP4701-14-C-0046          )

APPEARANCE FOR THE APPELLANT:                       Steven N. Berk, Esq.
                                                     Berk Law PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    John F. Basiak, Jr., Esq.
                                                    Theodore E. Lorenz, Esq.
                                                     Trial Attorneys
                                                     DLA Troop Support
                                                     Philadelphia, PA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 June 2016
                                                   . ;:o/
                                                 ///~#
                                                                             i




                                                  N.TEMiLR
                                                 MARK
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60535, Appeal of Resource Metrix,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals